Exhibit 10.10


Name:
[●]
Number of AOI Performance Stock Units:
[●]
Number of TSR Performance Stock Units:
[●]
Grant Date:
[●]
Vesting Date:
[●]





DUNKIN’ BRANDS GROUP, INC.
2015 OMNIBUS LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
This Performance Stock Unit Agreement (the “Agreement”), is made, effective as
of [●], 2017 (the “Grant Date”), between Dunkin’ Brands Group, Inc., a Delaware
corporation (the “Company”), and [●] (the “Participant”).
1.    Performance Stock Unit Award. The Participant is hereby awarded, pursuant
to the Dunkin’ Brands Group, Inc. 2015 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), and subject to its terms, a Performance
Award (the “Award”) consisting of a target number of [●] performance stock units
(the “Target Award” and such performance stock units, the “PSUs”). Each PSU
represents the conditional right to receive, without payment but subject to the
terms, conditions and limitations set forth in this Agreement and in the Plan,
one share of Stock, subject to adjustment pursuant to Section 7 of the Plan in
respect of transactions occurring after the date hereof. The percentage of the
Target Award that may be earned by the Participant will be determined in
accordance with Exhibit A hereto.
2.    Earned PSUs. Except as otherwise provided in Sections 4(a) and 4(b)(ii),
below, the PSUs shall become “Earned PSUs” following the end of the Performance
Period to the extent earned in accordance with the performance objectives set
forth on Exhibit A (the “Performance Objectives”), subject to the Compensation
Committee certifying, in its sole discretion, the achievement of the applicable
Performance Objectives.
3.    Vesting of Earned PSUs; Termination of Employment.
(a)    The Earned PSUs shall vest in full on the Vesting Date, subject to the
Participant remaining in continuous Employment through this date. Except as
otherwise provided in subsection (b) below or in Section 4(b), if the
Participant’s Employment terminates for any reason prior to the Vesting Date,
the Award, the PSUs and any Earned PSUs will immediately and automatically
terminate and be forfeited upon such termination of Employment with no
consideration due to the Participant.    
(b)    If, prior to the Vesting Date, the Participant’s Employment is terminated
by reason of the Participant’s death or by the Company due to the Participant’s
Disability, the PSUs shall not terminate upon such termination and instead shall
remain outstanding and eligible to become Earned PSUs in accordance with the
terms of Exhibit A and to vest on the Vesting Date. The number of Earned PSUs,
if any, will be prorated based on the number of the days that have


- 1 -

--------------------------------------------------------------------------------




elapsed in the Performance Period from the first day of the Performance Period
to the date of such termination of Employment (but not more than 1,096 days)
over 1,096.
4.    Change in Control.
(a)    If, prior to the Performance Period End Date (as defined in Exhibit A), a
Change in Control occurs, to the extent the PSUs are outstanding immediately
prior to such Change in Control, the Compensation Committee shall determine the
extent to which the Performance Objectives have been met as of the date of such
Change in Control as if the Performance Period End Date were the date of such
Change in Control and shall determine the number of Earned PSUs, if any. The
number of Earned PSUs, if any, shall continue to vest based solely on time and
shall vest on the Vesting Date, subject to the Participant remaining in
continuous Employment through such date, except as otherwise provided in Section
4(b) below.
(b)    (i)    If (i) in connection with a Change in Control described in
subsection (a) above the Earned PSUs are assumed or continued, or a new award is
substituted for the Earned PSUs by the acquiror or survivor (or an affiliate of
the acquiror or survivor) in accordance with the provisions of Section 7 of the
Plan, (ii) the Participant remains continuously Employed through the date of a
Change in Control and, (iii) within the eighteen-month period following a Change
in Control and prior to the Vesting Date, the Participant’s Employment is
terminated by the Company without Cause or the Participant terminates his or her
Employment for Good Reason, the Earned PSUs will automatically vest in full upon
such termination of Employment.
(ii)    If, in connection with a Change in Control described in subsection (a)
above, the Earned PSUs are not assumed or continued, or a new award is not
substituted for the Earned PSUs by the acquiror or survivor (or an affiliate of
the acquiror or survivor) in accordance with the provisions of Section 7 of the
Plan, the Earned PSUs will automatically vest in full upon the occurrence of
such Change in Control.
(c)    In the event a Change in Control occurs following a termination of
Employment described in Section 3(b) above and prior to the Performance Period
End Date, the PSUs shall become Earned PSUs as provided for in Section 4(a)
above and will automatically vest in full upon the occurrence of such Change in
Control.
(d)    In the event a Change in Control occurs following the Performance Period
End Date, the Earned PSUs, to the extent outstanding immediately prior to such
Change in Control, will automatically vest in full upon the occurrence of such
Change in Control.
5.    Delivery of Shares. The Company shall, as soon as practicable upon the
vesting of the Earned PSUs (but in no event later than March 15 of the year
following the year in which the vesting event occurs) effect delivery of the
shares of Stock with respect to such Earned PSUs to the Participant (or, in the
event of the Participant’s death, to the Beneficiary). No shares of Stock will
be issued pursuant to this Agreement unless and until all legal requirements
applicable to the issuance or transfer of such shares have been complied with to
the satisfaction of the Administrator.


- 2 -

--------------------------------------------------------------------------------




6.    Dividends; Other Rights.
(a)In the event that a cash dividend is paid with respect to shares of Stock
prior to the Vesting Date (or such earlier date that the PSUs or Earned PSUs, as
applicable, vest hereunder), on the payment date of any such cash dividend, the
number of PSUs held by the Participant shall be increased by that number of PSUs
which is equal to (i) the number of PSUs held by the Participant on the record
date of the cash dividend multiplied by (ii) the amount of the cash dividend
divided by (iii) the Fair Market Value of a share of Stock on the date the
dividend is paid. In the event that a stock dividend is paid with respect to
shares of Stock prior to the Vesting Date, on the payment date of such stock
dividend, the number of PSUs held by the Participant shall be increased by that
number of PSUs which is equal to the product of (x) the number of PSUs held by
the Participant on the record date of the stock dividend and (y) the per share
Stock dividend. Any PSUs that are credited to the Participant under this Section
6(a) shall be treated in the same manner as the PSUs granted under Section 1 of
this Agreement and shall only vest and be settled to the extent they become
Earned PSUs in accordance with this Agreement and Exhibit A hereto and otherwise
satisfy the vesting requirements under this Agreement. To the extent that the
PSUs become Earned PSUs in connection with a Change in Control and remain
outstanding following such Change in Control, they shall be eligible to receive
dividend equivalents consistent with the terms of this Section 6(a).
(b)     The Award shall not be interpreted to bestow upon the Participant any
equity interest or ownership in the Company or any Affiliate prior to the date
on which the Company delivers shares of Stock, if any, to the Participant
hereunder. The Participant is not entitled to vote any shares of Stock by reason
of the granting of the Award. The Participant shall have the rights of a
shareholder only as to those shares of Stock, if any, that are actually
delivered under the Award. Except as expressly provided in subsection (a) above,
the Participant is not entitled to receive or be credited with any dividends
declared and payable on any share of Stock prior to the date on which such
shares are delivered to the Participant hereunder.
7.    Recovery of Compensation.
(a)    The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.
(b)    The Award is subject to Section 6(a)(5) of the Plan. The shares of Stock
acquired hereunder are subject to forfeiture, termination and rescission, and
the Participant will be obligated to return to the Company the value received
with respect to the shares of Stock (including any gain realized on any
subsequent sale or disposition of shares) (i) in accordance with any Company
clawback or other policy relating to the recovery of incentive compensation, as
such policy may be amended and in effect from time to time, or (ii) as otherwise
required by law or applicable stock exchange listing standards, including,
without limitation, Section 10D of the Securities Exchange Act of 1934, as
amended. Nothing in the preceding sentence shall be construed as limiting the
general application of Section 11 of this Agreement.
8.    Certain Tax Matters.     


- 3 -

--------------------------------------------------------------------------------




(a)    The Participant expressly acknowledges and agrees that the Participant’s
rights hereunder, including the right to be issued shares of Stock upon the
vesting or settlement of the Award (or any portion thereof), are subject to the
Participant’s promptly paying, or in respect of any later requirement of
withholding being liable promptly to pay at such time as such withholding is
due, to the Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any (the
“Withholding Obligation”).
(b)    By accepting the Award, the Participant hereby acknowledges and agrees
that, unless the Administrator provides otherwise prior to a date on which a
Withholding Obligation occurs, the Company will hold back whole shares of Stock
otherwise deliverable under the Award having a Fair Market Value sufficient to
satisfy the Withholding Obligation (but not in excess of the applicable minimum
statutory withholding obligations or such greater amount that would not result
in adverse accounting consequences to the Company, in the determination of the
Administrator), with the Company accepting a payment in cash or by check from
the Participant to the extent of any remaining balance of the Withholding
Obligation not satisfied by such withholding of shares.
(c)    Notwithstanding subsection (b) above, nothing in this Section 8 shall be
construed as relieving the Participant of any liability for satisfying his or
her obligations under the preceding provisions of this Section and the
Participant also authorizes the Company and its subsidiaries to withhold any
amounts in respect of the Withholding Obligation from any amounts otherwise owed
to the Participant.
9.    Nontransferability. The Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.
10.    Effect on Employment or Service Rights. Neither the grant of the Award,
nor the delivery of shares of Stock under the Award in accordance with the terms
of this Agreement, shall give the Participant any right to be retained in the
employ or service of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline the Participant at any
time, or affect any right of the Participant to terminate his or her Employment
at any time.
11.    Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Grant Date has been furnished to the Participant. 
By accepting the Award, the Participant agrees to be bound by the terms of the
Plan and this Agreement.  Except as provided herein, in the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall control. 
12.    Stock Ownership Guidelines. The Award and any shares of Stock delivered
under the Award are subject to the Company’s Stock Ownership Guidelines, as
adopted on May 15, 2012, as such guidelines may be amended, revised or
supplemented from time to time (the “Guidelines”). The Participant acknowledges
and agrees to comply with the terms and conditions of the Guidelines, including
the retention ratios set forth therein.


- 4 -

--------------------------------------------------------------------------------




13.    Required Holding Period. Any shares of Stock delivered under the Award to
the Participant (after giving effect to any withholding of shares as
contemplated by Section 8(b) above) are subject to a further restriction that
the Participant may not sell, transfer, pledge, hypothecate or otherwise dispose
of such shares of Stock for a period of one year following the Vesting Date;
provided, however, that this restriction shall not apply following a Change in
Control or in the event that a Beneficiary holds the shares.
14.    Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
15.    Definitions. Initially capitalized terms not otherwise defined herein
shall have the meanings provided in the Plan, and, as used herein, the following
terms shall have the meanings set forth below:    


(a)    “Beneficiary” means, in the event of the Participant’s death, the
beneficiary named in the written designation (in form acceptable to the
Administrator) most recently filed with the Administrator by the Participant
prior to the Participant’s death and not subsequently revoked, or, if there is
no such designated beneficiary, the executor or administrator of the
Participant’s estate. An effective beneficiary designation will be treated as
having been revoked only upon receipt by the Administrator, prior to the
Participant’s death, of an instrument of revocation in form acceptable to the
Administrator.


(b)    “Disability” shall have the meaning ascribed to it in the Company’s
long-term disability plan as in effect from time to time, or if no such plan is
in effect, permanent and total disability within the meaning of Section 22(e)(3)
of the Code, excluding, for purposes of this definition, the last sentence
thereof.


(c)    “Good Reason” means the occurrence of any of the following:  
(i) a material diminution in the nature or scope of the Participant’s
responsibilities, duties, authority or status; provided that each of (A) a
change in reporting relationships resulting from the direct or indirect control
of the Company (or a successor corporation) by another corporation, (B) any
diminution of the business of the Company or any of its Affiliates and (C) any
sale or transfer of equity, property or other assets of the Company or any of
its Affiliates (including any such sale or transfer or any other transaction or
series of such transactions that results in a Change in Control) will be deemed
not to constitute “Good Reason”;
(ii) relocation of the Participant’s place of employment, without the
Participant’s consent, to a location that is more than fifty miles from Canton,
Massachusetts; or


- 5 -

--------------------------------------------------------------------------------




(iii) the Company’s failure to perform substantially any material term of this
Agreement or any employment agreement with the Company or any of its Affiliates
to which the Participant is subject;
provided that, if the Participant is subject to an employment, severance-benefit
or other similar agreement with the Company or an Affiliate containing a
separate definition of “Good Reason”, the definition contained in such agreement
will apply for purposes of this Agreement for so long as such agreement is in
effect. A termination will qualify as a termination for Good Reason only if (1)
the Participant gives the Company notice, within ninety days of its first
existence or occurrence (without the Participant’s consent), of any or any
combination of the eligibility conditions specified above; (2) the Company fails
to cure the eligibility condition(s) within thirty days of receiving such
notice; and (3) the Participant terminates his or her Employment not later than
ninety days following the end of such thirty-day period.
16.    General. For purposes of the Award and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Participant and any other person claiming rights to the Award.
    


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






- 6 -

--------------------------------------------------------------------------------






The Participant acknowledges and agrees that (i) the signature to this Agreement
on behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (ii) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Participant.
                            
Executed as of the [●]th day of [●],[●].


Company:
DUNKIN’ BRANDS GROUP, INC.

    




By: _    
Name:    
Title:    




Participant:
____________________________________

Name:    
                    
Address:    










[Signature Page to Performance Stock Unit Award Agreement]